Citation Nr: 0618999	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  02-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUE

Entitlement to service connection for claimed chronic 
hepatitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1960 to January 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the RO.  

In July 2003, the veteran testified at a personal hearing 
held at the RO before the undersigned Veterans Law Judge.  

In November 2004, the veteran's case was remanded by the 
Board for additional development of the record.  



FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.  

2.  The veteran is not shown to have manifested complaints or 
findings of liver disease or hepatitis in service or for many 
years thereafter.  

3.  The veteran currently is not shown to have chronic 
hepatitis that is due to any event or incident of the 
veteran's period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
chronic hepatitis that is due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 
101(24), 1101, 1110, 1112, 1131 (West 2002 and Supp 2005); 38 
C.F.R. § 3.1(k), 3.102, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board notes that a substantially complete claim was 
received in January 2000 for service connection for 
hepatitis, prior to the promulgation of VCAA.  

An RO letter dated in March 2001 provided the veteran the 
notice required under the regulations.  This letter notified 
the veteran of his responsibility to submit evidence that 
showed that his hepatitis was related to service.  By this 
letter, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claims and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  

In a statement received in May 2001, the veteran submitted 
evidence in support of his hepatitis claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b).  The RO 
readjudicated and denied the veteran's hepatitis claim in 
June 2001 rating decision.  
 
In the RO's statements, the Statements of the Case and 
Supplemental Statements of the Case, the veteran has been 
provided with pertinent provisions regarding his service 
connection claim for a hepatitis disability.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, the veteran was accorded a VA examination that 
were completed in May 2001.  In April 2004, the Board 
determined that additional development was still required and 
sought an expert medical opinion from the Veterans Health 
Administration (VHA).  This opinion was obtained in June 
2004.  

Also, the veteran has testified at a hearing held at the RO 
in July 2003 before the undersigned Veterans Law Judge.  As 
noted previously, in November 2004, the Board remanded the 
veteran's claim for additional evidentiary development.  The 
RO issued another duty to assist letter in December 2004 to 
which the veteran responded in a statement dated in May 2005.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist him in substantiating his claims.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  

Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.  


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 and  Supp. 2005); 38 
C.F.R. § 3.303 (2005).  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 and Supp. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  

The veteran asserts in connection with his recently filed 
claimed that he contracted hepatitis B in service.  

On the report of examination at enlistment in April 1960, the 
examiner noted the presence of a heart murmur and scar of the 
left knee.  On reports of examination in October 1963 for 
active duty at sea and foreign shores and in January 1964 at 
separation, there were no clinical abnormalities other than 
defective, corrected vision, pes planus, and a 1inch scar on 
the left knee.  The laboratory findings at separation in 
January 1964 were reported to be negative.  

In July 1963, the veteran was admitted to sick bay for acute 
appendicitis.  The examiner noted complaints of nausea and 
periumbilical abdominal pain.  He underwent an appendectomy 
without complications.  The veteran was discharged to light 
duty in August 1963.  

On August 11, 1962, while serving aboard the USS Hancock, the 
veteran complained of having cold symptoms of a long 
duration.  It was noted that his eyes appeared "somewhat 
jaundice."  The veteran also complained of feeling tired for 
a 5-day period.  The examiner noted that the veteran's 
sclerae appeared mildly icterus.  

On August 13, 1962, the veteran was admitted to sick bay with 
a diagnosis of jaundice, cause undetermined.  This condition 
was found to be in the line of duty and not due to 
misconduct.  

The veteran reported to sick bay with complaints of moderate 
lethargy, malaise, mild anorexia, cough, dark urine, nausea 
and occasional vomiting for a 5-day period.  He was noted to 
have yellow sclera but no genitourinary or abdominal 
complaints were noted.   

It was noted that the veteran had been treated for nausea and 
vomiting two months prior to the August 1962 admission.  The 
veteran was placed on bed rest and treated symptomatically.  

The examiner noted that the veteran was asymptomatic by the 
second day.  Icterus (jaundice) showed a slow spontaneous 
regression with no changes in skin, sclera or urine by the 
sixth day.  His urine and bile were reported to be negative, 
and the veteran was discharged to full duty.  The laboratory 
studies performed during the veteran's hospitalization for 
jaundice workup did not find any hepatitis.  

Following service, the veteran submitted a private laboratory 
report dated in September 1997.  The report reflected non-
reactive findings with regard to hepatitis B core 
immunoglobulin M antibodies, hepatitis B surface antigen, 
hepatitis C antibody and hepatitis A AB, total.  The veteran 
was reactive for hepatitis B surface antibody and core AB 
total.  

In a statement from the veteran's private treating physician 
dated in September 1997, it was noted that the veteran was 
"reactive for hepatitis B surface antibody and core 
antibody."  The physician reported that these findings were 
"consistent with past infection, but that he should 
currently be non-infectious."  

In May 2001, the veteran underwent VA liver/gall 
bladder/pancreas examination.  The examiner noted claims file 
review and treatment records.  The examiner noted that the 
veteran's VA medical records were not indicative of any 
treatment or testing related to his liver/gallbladder 
disease.  

The veteran reported that, since the original jaundice in-
service in August 1962, he had had other episodes that 
started about six months after the in-service jaundice.  He 
denied having excessive alcohol intake or using intravenous 
drugs.  

The veteran did not know whether he had a blood transfusion 
during the in-service appendectomy.  The examiner noted that 
his service medical records indicated no evidence of blood 
transfusion at that time.  

On examination, the veteran was noted to be nonicteric.  
There was no evidence of stigmata, telangiectasia or spider 
nevi.  His mucus membrane and skin appeared to be normal 
without any jaundice.  

The examiner noted "questionable tenderness over the liver 
area."  The liver dullness was 16-centimeters over the 
midclavicular line on the right side with intercostal 
tenderness over the liver region.  

The examiner noted "a questionable amount of ascites 
possible, but there is no splenomegaly."  The examiner 
observed some distention in the abdomen with well-heard 
abdominal intestinal sounds.  

The VA examiner opined that the veteran "[did] not have 
chronic hepatitis evidenced in the lab studies.  The examined 
concluded that there was "no evidence of hepatitis now, so 
no relation to August 1962 [could] be made."  The VA 
examiner noted no residuals of any claimed hepatitis except 
mild tenderness of the right upper quadrant, which "[could 
not] be explained in terms of a liver disease."  

In a letter from the veteran's private treating physician 
dated in March 2002, the physician reported his review of the 
veteran's medical history, to include the August 1962 episode 
of jaundice.  The physician opined that "on a probability 
basis this visit represented an episode of hepatitis," 
despite having no lab tests to confirm the diagnosis for 
hepatitis.  

The physician stated that "it [was] on a more probable than 
not basis that this patient indeed was suffering from 
hepatitis at that time."  The physician indicated that he 
was concerned that the veteran had chronic hepatitis due to 
recurrent episodes manifested by dark urine, elevated liver 
function tests from other doctors, and a history of 
significant alcohol use.  

The physician also noted concern about the tenderness over 
the liver and questionable ascites noted on VA examination in 
May 2001.  

The physician concluded that the veteran had documented 
hepatitis B findings in a September 1997 lab report and 
reported that chronic hepatitis required a liver biopsy for 
confirmation because the disease did not appear on normal lab 
tests.  The physician opined that "on a more probable than 
not basis [the] patient had an episode of clinically apparent 
hepatitis while in the military."  

The VA medical records dated from 1997 to 2005 reflect 
treatment for various health concerns that include oxygen-
dependent chronic obstructive pulmonary disease, congestive 
heart failure, hypertension, alcohol dependence, anxiety and 
orthopedic complaints.  However, there is no evidence of 
treatment of diagnosed, chronic hepatitis.  

In a March 2004 VA attending admission note, the veteran's 
past medical history was positive for hepatitis B.  The 
veteran reported a substance abuse history that included 
marijuana, cocaine, speed and hallucinogens in the 1970's 
with occasional marijuana use since that time.  In a March 
2004 physician assistant report, the veteran was noted to 
have "elevated liver enzymes, most likely due to his history 
of alcohol dependence."  

In April 2004, the Board sought an expert medical opinion 
from the Veterans Health Administration (VHA).  This opinion 
was obtained in June 2004.  

The VA examiner was asked whether the veteran had chronic 
hepatitis B.  The examiner noted that the veteran's claims 
file, to include the September 1997 private lab report, was 
reviewed by a gastroenterologist/hepatologist.  

It was noted that the veteran's specimen was "positive for 
HBV surface and core antibody, and negative for HAV, HCV 
antibodies, and HBV surface antigen."  The examiner opined 
that "this indicate[d] previous exposure to hepatitis B, 
with resolution of the infection."  

The examiner concluded that "there [was] no evidence of 
chronic ongoing infection with hepatitis B or C."  The 
examiner noted that the gastroenterologist/hepatologist 
disagreed with the March 2002 private medical assessment that 
the September 1997 tests signified chronic, active hepatitis 
B.  

In this case, the veteran has testified that, in-service, he 
worked as a janitor where he was exposed to blood-bourn 
bacteria.  He also claimed that, while being treated for his 
in-service injuries, he [might] have contracted hepatitis 
from blood transfusions.  The veteran stated that he was 
first diagnosed with hepatitis in 1999.  

However, the Board relies on the medical evidence of record 
that does not reflect any in-service complaints or diagnosis 
of hepatitis, or any post-service clinical evidence of any 
active hepatitis.  

On VA examination in May 2001, current laboratory findings 
showed no evidence of chronic hepatitis that could be related 
back to the August 1962 episode of jaundice, of unknown 
etiology.  

In a March 2004 VA clinical record, it was noted that the 
evidence of elevated liver enzymes was most likely due to the 
veteran's history of alcohol dependence.  

Further, the June 2004 VHA opinion acknowledged the veteran's 
past exposure to hepatitis B with resolution of the 
infection.  The examiner did not find any evidence of a 
chronic, ongoing hepatitis B infection.  

The Board acknowledges that the veteran had offered his 
personal opinion that the he has hepatitis B that is 
associated with his period of active duty service.  However, 
there is no evidence to suggest that the veteran is trained 
or educated in medicine. Therefore, his lay statements as to 
the nature of hepatitis exposure and its relationship to his 
claimed disability is not competent evidence needed to 
establish service connection.  Grottveit v. Brown, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. at 494.  

Additionally, the Board recognizes that, in a letter dated in 
March 2002, the veteran's physician provided a positive nexus 
opinion regarding the likely etiology of the veteran's 
hepatitis.  However, that opinion is far less compelling and 
probative than that of the VHA examiner, discussed 
hereinabove.  

It is speculative in nature and is based on a far less 
comprehensive review of the evidentiary record.  The doctor's 
opinion appears to be based on historical information 
provided by the veteran that is not supported by the medical 
evidence of record.  In fact, the doctor reports that a liver 
biopsy was necessary in order to confirm a diagnosis of 
hepatitis B, given that this disease would not appear on 
normal lab tests.  

After a careful review of the evidence of record, the Board 
finds that service connection for liver disease, to include 
hepatitis and hepatitis B, is not warranted.   The objective 
evidence of record does not show that any liver disease, to 
include any form of hepatitis, was present in service.  

Moreover, while hepatitis was diagnosed in 1997, the current 
evidence indicates that there has not been any objective 
indication of any type of hepatitis since that time.  
Therefore, since there is no indication of any disease in 
service, or of any current disability, service connection 
cannot be awarded.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for chronic hepatitis.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  



ORDER

Service connection for chronic hepatitis is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


